department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br3 postn-144940-02wli1 uilc memorandum for nancy w hale associate area_counsel sb_se nashville cc sb nas from s joseph w clark chief branch collection bankruptcy and summonses subject jeopardy_levy this chief_counsel_advice cca responds to your date e-mail request for our views in accordance with sec_6110 this cca should not be cited as precedent issues is every jeopardy_levy made by the service covered by the procedures described in sec_7429 if the jeopardy_levy in this case falls outside the coverage of sec_7429 what administrative appeal rights should the service provide to the taxpayer conclusions no the only jeopardy levies which are covered by sec_7429 procedures are those within the time frames of sec_7429 and sec_301_7429-1 these are levies made fewer than days after the service gives the taxpayer the notice described under sec_6331 the first notice of assessment and demand for payment or sec_6331 the first notice_of_intent_to_levy jeopardy levies made outside of these time frames under sec_6330 sec_6331 and sec_6159 or under other applicable service procedures for making a jeopardy_levy eg irm are not covered by sec_7429 procedures the jeopardy_levy in this case was made days after the service gave the taxpayer the combined notices described in sec_6331 and sec_6330 so this jeopardy_levy pursuant to irm is not covered by sec_7429 procedures postn-144940-02wli1 the taxpayer did not make a timely request for a collection_due_process cdp hearing under sec_6330 so the taxpayer also should not be given a cdp hearing the service apparently gave the taxpayer mistaken advice after it made the jeopardy_levy that the taxpayer was covered by the sec_7429 procedures thereafter within days of the jeopardy_levy and days after the cdp_notice was given the taxpayer requested administrative review by the service’s appeals_office of the jeopardy_levy the service’s mistaken advice to the taxpayer of the existence of sec_7429 rights in this case does not confer those rights on the taxpayer and it does not appear the taxpayer was prejudiced by receiving this mistaken advice under the circumstances the service’s appeals_office may treat the taxpayer’s request for administrative review of the jeopardy_levy as a taxpayer request for a hearing under the collection_appeals_program as referenced in irm third exception or as an equivalent_hearing under sec_301_6330-1 facts following a regular assessment the regular notices were issued including notice of assessment and demand for payment notice_of_intent_to_levy and notice of right to a sec_6330 cdp hearing the thirty-day period for the taxpayer to seek the cdp hearing expired and the taxpayer has not requested the cdp hearing the irs made a jeopardy_levy within less than days after expiration of the cdp request period within five days after making the jeopardy_levy the irs provided the taxpayer with a statement of the grounds upon which the irs relied in making the jeopardy_levy and the irs mistakenly notified the taxpayer of a right to seek administrative review of the jeopardy_levy under sec_7429 within thirty-days and a right to seek judicial review of an adverse decision by the irs on the administrative review the taxpayer requested an administrative review within days analysis it was not the intention of congress to include within the jeopardy_levy review provision of sec_7429 every jeopardy_levy made by the service prior to enactment of sec_7429 jeopardy levies were declared subject_to a right for judicial due process review at least where a prepayment forum was not previously offered which was met by a proceeding subject_to the high standard of the 370_us_1 exception to the anti-injunction_act sec_7421 see 424_us_614 jeopardy_assessment under sec_6861 and jeopardy_levy when first enacted sec_7429 covered jeopardy and termination assessments and did not cover jeopardy levies p l 90_stat_1695 conference_report u s code cong admin news pp this initial limitation to jeopardy and termination assessments responded to concern that the taxpayer had not been offered an opportunity for prepayment judicial review before the making of the postn-144940-02wli1 jeopardy or termination_assessment conference_report u s code cong admin news p this is in contrast to a jeopardy_levy based on a regular assessment as to which taxpayer has been offered an opportunity for prepayment judicial review of the tax it was not until the amendment of sec_7429 that some jeopardy levies were included under sec_7429 p l conference_report h_r report no 100th cong 2d sess p date as to the jeopardy levies included by the amendment or by sec_301_7429-1 sec_7429 replaces the review under the williams packing standard and provides the due process referred to in shapiro supra the jeopardy levies not covered by sec_7429 remain subject_to the high standard of the williams packing exception to sec_7421 see shapiro supra the jeopardy levies which are covered by sec_7429 procedures are those described in sec_7429 and sec_301_7429-1 these are jeopardy levies made fewer than days after the service gives the taxpayer the notice described under sec_6331 the first notice of assessment and demand for payment or sec_6331 the first notice_of_intent_to_levy jeopardy levies made outside the 30-day time frames under sec_6330 sec_6331 and sec_6159 or under other applicable service procedures for making a jeopardy_levy eg irm are not covered by sec_7429 procedures the jeopardy_levy pursuant to irm in this case falls outside the coverage of sec_7429 the jeopardy_levy was made days after the service gave the taxpayer the combined notices described in sec_6331 and sec_6330 the taxpayer did not make a timely request for a cdp hearing under sec_6330 a taxpayer who fails to timely request a cdp hearing is not entitled to a cdp hearing sec_301_6330-1 there are nonetheless administrative appeal rights which the service could provide to the taxpayer a taxpayer who fails to timely request a cdp hearing may nevertheless request an equivalent_hearing with appeals sec_301_6330-1 the equivalent_hearing will generally follow appeals procedures for a cdp hearing and appeals will consider the same issues it would have considered at a cdp hearing on the same matter sec_301_6330-1 a-11 appeals will not however the service apparently gave the taxpayer mistaken advice after it made the jeopardy_levy that the taxpayer was covered by the sec_7429 procedures thereafter within days of the jeopardy_levy and days after the cdp_notice was given the taxpayer requested administrative review from the service’s appeals_office of the jeopardy_levy the service’s mistaken advice to the taxpayer of the existence of sec_7429 rights in this case does not confer those rights on the taxpayer and it does not appear the taxpayer was prejudiced by receiving this mistaken advice postn-144940-02wli1 issue a notice_of_determination but instead will issue a decision letter which will generally contain the same information as a notice_of_determination sec_301_6330-1 a-14 sec_6330 does not authorize the taxpayer to appeal the decision of appeals with respect to an equivalent_hearing sec_301 i a-15 irm third exception provides in part the appeal process in irm does not apply because the thirty-day waiting_period has passed if the taxpayer failed to timely request a cdp hearing the taxpayer can still discuss the levy with the group manager or the taxpayer_advocate as well as discussing it with appeals under the collection_appeals_program under the circumstances although the taxpayer should not be given a right to a cdp hearing the service's appeals_office may treat the taxpayer's request for administrative review of the jeopardy_levy as a taxpayer request for a hearing under the collection_appeals_program referenced in irm third exception or as an equivalent_hearing under sec_301_6330-1 if you have any questions contact us pincite-3630 see irm compare irm and irm
